DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities.  
	Claim 1 is objected to because the claim recites “An apparatus for controlling platooning of a vehicle” where Examiner assumes Applicant intended to recite “An apparatus for controlling groups of platooning vehicles” or similar, based on the language of the claim.
Claim 17 is objected to because the claim recites “an apparatus for controlling platooning of a vehicle” where Examiner assumes Applicant intended to recite “an apparatus for controlling groups of platooning vehicles” or similar, based on the language of the claim.
Claim 18 is objected to because the claim recites “A method for controlling platooning of a vehicle” where Examiner assumes Applicant intended to recite “A method for controlling groups of platooning vehicles” or similar, based on the language of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for calculating the expected time to overtake without calculating or knowing the relative speed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims without undue experimentation, i.e. methods of calculating a time to pass absent relative speed information are not reflected in the state of the prior art, the amount of direction provided by the inventor is insufficient, and no working examples of a method for calculating a time to pass absent relative speed information could be found by the examiner.  
Claim(s) 6-16 depend upon claim 5, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, and 17 recite “share platoon line information between platooning groups, to determine whether it is necessary to overtake a forward platooning group, to calculate an expected time taken to overtake, and to adjust and share vehicle speeds of the forward platooning group to be overtaken and a platooning group to overtake, based on the expected time taken to overtake”, wherein the language of the claim does not make clear which factor listed (whether it is necessary to overtake, calculate an expected time taken to overtake, adjust and share vehicle speeds) is effected by “the expected time taken to overtake” such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 2-16 depend upon claim 1, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “calculate a relative speed necessary to overtake based on the expected time taken to overtake”, but fails to make clear how the expected time to overtake is calculated without using the relative speed of the platoons, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 6-16 depend upon claim 5, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claims 6 and 20 recite “a decelerable speed of the forward platooning group to be overtaken”, wherein the term “a decelerable speed” is not defined by the claim, is not defined in applicant’s specification, and does not have a commonly accepted meaning in the art, rendering the claims indefinite. 
Claim(s) 7-16 depend upon claim 6, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
	Claims 7 and 20 recite “a maximal accelerable speed of the platooning group to overtake”, wherein the term “maximal accelerable speed” is not defined by the claim, is not defined in applicant’s specification, and does not have a commonly accepted meaning in the art, rendering the claims indefinite. 
Claim(s) 8-10 depend upon claim 7, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
In regard to claims 5-16 and 20: Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (US 2016/0019782).
	In regard to claim 1: Alam et al discloses 	an apparatus for controlling platooning of a vehicle (see [0077]), the apparatus comprising: a processor configured to determine whether it is necessary to overtake a forward platooning group (see [0024]), to calculate an expected time taken to overtake (see [0023]); and to adjust and share vehicle speeds of the forward platooning group to be overtaken (see [0029], [0081]) [and a platooning group to overtake] (see [0074]), based on the expected time taken to overtake (see [0165]); and a storage storing the platoon line information (see [0169]); Alam et al does not explicitly disclose [a processor configured to] share platoon line information between platooning groups; however Alam et al. teaches sharing platoon line information between a platooning group and a vehicle or multiple vehicles outside of the platoon (see [0021]), and at least suggests that the multiple vehicles outside of the platoon could be another platoon or a subgroup of the platoon (see [0143]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Alam et al. to share platoon line information from a platoon to another platoon, as doing so would serve to accomplish the stated purpose of the method, i.e. “presenting information, based on information known to the vehicle platoon, intended to increase the road safety for vehicles which do not form part of the vehicle platoon” (see [0013]), and amounts to known work in one field of endeavor prompting variations in the same field of endeavor where the variations are predictable to a person of ordinary skill in the art, please see MPEP 2143(I). 
In regard to claim 2: Alam et al. modified teaches the apparatus of claim 1, wherein the processor is configured to determine that it is necessary to overtake when the forward platooning group travels in the same lane and is slower in speed than a following platooning group (see [0162], [0030]: “route information may comprise information regarding existing road signs, moving animals and other fixed or moveable objects, the road, the area in front of the vehicle ahead, areas outside the road, road works, pedestrians, cyclists or potential lane changes made by the vehicles ahead.”, [0080]: “control device 200 is arranged to continuously, via suitable elements, determine information comprising details about the prevailing position, speed, speed changes, direction of travel and/or changes in direction of travel of the vehicle. The control device 200 is arranged to continuously, via suitable elements, determine information comprising details about the prevailing intended speed, intended speed changes, intended direction of travel and/or intended changes in direction of travel of the vehicle. Said information is also called driving characteristics.”).
In regard to claim 17: Alam et al discloses a vehicle system comprising: an apparatus for controlling platooning of a vehicle (see [0077]), the apparatus configured to determine whether it is necessary to overtake a forward platooning group (see [0024]), to calculate an expected time taken to overtake (see [0023]); and to adjust and share vehicle speeds of the forward platooning group to be overtaken (see [0029], [0081]) [and a platooning group to overtake] (see [0074]), based on the expected time taken to overtake (see [0165]); and a communication module configured to perform vehicle-vehicle (V2V) communication (see [0021]) [between the platooning groups] (see [0021], [0143]); Alam et al does not explicitly disclose [an apparatus for controlling platooning of a vehicle configured to] share platoon line information between platooning groups; however Alam et al. teaches sharing platoon line information between a platooning group and a vehicle or multiple vehicles outside of the platoon (see [0021]), and at least suggests that the multiple vehicles outside of the platoon could be another platoon or a subgroup of the platoon (see [0143]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Alam et al. to share platoon line information from a platoon to another platoon, as doing so would serve to accomplish the stated purpose of the method, i.e. “presenting information, based on information known to the vehicle platoon, intended to increase the road safety for vehicles which do not form part of the vehicle platoon” (see [0013]), and amounts to known work in one field of endeavor prompting variations in the same field of endeavor where the variations are predictable to a person of ordinary skill in the art, please see MPEP 2143(I). 
In regard to claim 18: Alam et al discloses a method for controlling platooning of a vehicle (see [0077], [0078]), the method comprising determining whether it is necessary to overtake a forward platooning group (see [0024]), calculating an expected time taken to overtake (see [0023]); and adjusting and sharing vehicle speeds of the forward platooning group to be overtaken (see [0029], [0081]) [and a platooning group to overtake] (see [0074]), based on the expected time taken to overtake (see [0165]); and a communication module configured to perform vehicle-vehicle (V2V) communication (see [0021]) [between the platooning groups] (see [0021], [0143]); Alam et al does not explicitly disclose [a method for controlling platooning of a vehicle, the method comprising:] sharing platoon line information between platooning groups; however Alam et al. teaches sharing platoon line information between a platooning group and a vehicle or multiple vehicles outside of the platoon (see [0021]), and at least suggests that the multiple vehicles outside of the platoon could be another platoon or a subgroup of the platoon (see [0143]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Alam et al. to share platoon line information from a platoon to another platoon, as doing so would serve to accomplish the stated purpose of the method, i.e. “presenting information, based on information known to the vehicle platoon, intended to increase the road safety for vehicles which do not form part of the vehicle platoon” (see [0013]), and amounts to known work in one field of endeavor prompting variations in the same field of endeavor where the variations are predictable to a person of ordinary skill in the art, please see MPEP 2143(I). 
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (US 2016/0019782) in view of official notice.
In regard to claim 3: Alam et al. modified teaches the apparatus of claim 1, wherein the processor is configured to calculate the expected time taken to overtake based on a platoon line distance of the forward platooning group (see [0023]: “The length of the vehicle platoon”), a platoon line distance of the platooning group to overtake (see [0023]: “a total overtaking distance”); Alam et al. does not explicitly disclose [wherein the processor is configured to calculate the expected time taken to overtake based on] a platooning speed of the forward platooning group, and a platooning speed of the platooning group to overtake; however Alam et al. teaches sharing platoon speed information with subsequent vehicles (see [0028], [0034]), and specifying speed of an overtaking vehicle (see [0074]), and it is well known and generally understood in the art that knowing an average relative speed would be required to calculate the time required for one body to pass another along an adjacent path.
In regard to claim 19: Alam et al. modified teaches the method of claim 18, wherein calculating the expected time taken to overtake comprises calculating the expected time to overtake based on a platoon line distance of the forward platooning group (see [0023]: “The length of the vehicle platoon”), a platoon line distance of the platooning group to overtake (see [0023]: “a total overtaking distance”); Alam et al. does not explicitly disclose [wherein the processor is configured to ; however Alam et al. teaches sharing platoon speed information with subsequent vehicles (see [0028], [0034]), and specifying speed of an overtaking vehicle (see [0074]), and it is well known and generally understood in the art that knowing an average relative speed would be required to calculate the time required for one body to pass another along an adjacent path.
Conclusion
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: dependent claim 4 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “wherein the processor is configured to control to overtake without changing speeds of the platooning group when the expected time taken to overtake is less than a predetermined time”. Alam et al. (US 2016/0019782) appears to be the closest prior art. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669